USCA4 Appeal: 21-1922   Doc: 5        Filed: 09/07/2021   Pg: 1 of 2


                                                              FILED: September 7, 2021

                          UNITED STATES COURT OF APPEALS
                              FOR THE FOURTH CIRCUIT

                                     ___________________

                                          No. 21-1922
                                   (1:21-cv-00219-CCE-JEP)
                                     ___________________

        VALERIE ARROYO; DEREK OLIVARIA

                    Plaintiffs - Appellants

        v.

        SOUTHWOOD REALTY COMPANY, in its official capacity; DAN W.
        RATCHFORD, in his official and personal capacities; HERMAN RATCHFORD,
        JR., in his official and personal capacities; TRIANGLE CLOISTER OF
        CONCORD, d/b/a Cloister of Concord, Inc., in its official capacity; LUZ
        GORDON, in her official and personal capacities; JARED M. SCHMIDT, in his
        official and personal capacities; LOEBSACK & BROWNLEE, PLLC, in its
        official capacity; CHRISTOPHER M. VANN, in his official and personal
        capacities; VANN LAW FIRM, PA, in its personal and official capacities;
        MAGISTRATE COLLEEN P. BROOME, in her official and personal capacities;
        CABARRUS COUNTY DISTRICT COURT OF THE ADMINISTRATION, in
        its official and personal capacities; PATRICIA R. HOSKIN, in her official and
        personal capacities; ELIZABETH THOMAS, in her official and personal
        capacities; PATRICK A. JOHNSON, in his official and personal capacities;
        BROWNLEE, WHITLOW & PRAET, PLLC, in its official capacity; NORTH
        CAROLINA STATE BAR, in its official capacity; MAGISTRATE SHAWN
        MORRIS, in his personal and official capacities; CITY OF CONCORD, in its
        official capacity; CABARRUS COUNTY BOARD OF COMMISSIONERS, in its
        official capacity; CITY COUNCIL OF CONCORD BOARD, in its official
        capacity; NORTH CAROLINA INDUSTRIAL COMMISSION, in its official
        capacity; NORTH CAROLINA STATE ATTORNEY GENERAL'S OFFICE, in
        its official capacity; ATTORNEY GENERAL JOSH STEIN, in his official and
        personal capacities; DEPARTMENT OF JUSTICE, in its official capacity;
        CABARRUS COUNTY SUPERIOR COURT OF ADMINISTRATION, in its
        official capacity; CONCORD & KANNAPOLIS INDEPENDENT TRIBUNE, in




             Case 1:21-cv-00219-CCE-JEP Document 20 Filed 09/07/21 Page 1 of 2
USCA4 Appeal: 21-1922      Doc: 5      Filed: 09/07/2021    Pg: 2 of 2



        its official capacity

                      Defendants - Appellees

                                      ___________________

                                           ORDER
                                      ___________________

               The clerk administratively closes this appeal.

                                               For the Court--By Direction

                                               /s/ Patricia S. Connor, Clerk




              Case 1:21-cv-00219-CCE-JEP Document 20 Filed 09/07/21 Page 2 of 2
